DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2020 has been entered.
 Response to Arguments
Applicant’s arguments, see amendment, filed 10/06/2020, with respect to the 35 U.S.C. 103 rejection of claims 1 and 4-20 have been fully considered and are persuasive. The 35 U.S.C. 103 rejection of claims 1 and 4-20 has been withdrawn. 
Applicant’s arguments, see amendment, filed 10/06/2020, with respect to the 35 U.S.C. 112(a) new matter rejection of claims 1-19 have been fully considered and are persuasive. The 35 U.S.C. 112(a) new matter rejection of claims 1-19 has been withdrawn. 
Applicant’s arguments, see amendment, filed 10/06/2020, with respect to the 35 U.S.C. 112(a) and 112(b) rejections of claims 1-19 based on 35 U.S.C. 112(f) have been fully considered and are persuasive. The 35 U.S.C. 112(a) and 112(b) rejections of claims 1-19 based on 35 U.S.C. 112(f) have been withdrawn. 
Furthermore, in view of the current amendment to claim 1, the insufficient antecedent basis rejection of claim 1 has been withdrawn.
As to the remaining arguments filed 10/06/2020, more specifically Applicant’s argument regarding the attachment device of claim 6, the Examiner disagrees. It is noted that the features upon which Applicant relies (i.e., that the support structure may have recesses 13 for the actuators 
Furthermore, in response to Applicant’s argument regarding why there is any confusion as to how the first, second and third actuators fit together and how the first, second and third actuators are arranged to exert forces in different directions, the Examiner disagrees. As shown in Fig. 1 as originally filed, actuators [6 and 7] extend in the same direction while originating from the same plane. Therefore, as previously disclosed in the Final Rejection dated 04/06/2020 regarding claim 1, the Examiner maintains that it is unclear how the third actuator can exert a third actuator force on the support structure in a different direction from that of the second actuator because Fig. 1 of the instant application illustrates that the second actuator [6] and the third actuator [7] are arranged such that the force exerted by both the second and third actuator are in the same direction. That is, actuators 6 and 7 extend in the same direction while originating from the same plane. It is to be noted that Fig. 1 as originally filed is not drawn to scale and does not identify any angles in which force is applied by actuators 5, 6 or 7. As to the detailed description in paragraphs [0054]-[0060] of the specification as filed, Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See MPEP §2145 (VI).
Additionally, the Examiner suggests amending claim 1 to include the limitations similar to that of claim 10 which also incorporates the limitations of claim 9, since claim 10 is dependent on claim 9. This would make a stronger claim that clearly identifies the interrelationship between the first, second and third actuators and the support structure. It would also help to clarify the spatial 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 4-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The instant specification fails to provide sufficient detail for the following claim limitation: “a third actuator that exerts a third actuator force on the support structure in a different direction from the first and the second actuator”.  Figure 1 of the instant application illustrates that the second same direction. That is, actuators [6 and 7] extend in the same direction while originating from the same plane.  Furthermore, the holding rack [2] that connects actuators [5, 6 and 7] to the support structure [4] is in the shape of a cube. The interior of the cube holds the support structure [4] at its center as shown in Fig. 1. Therefore, it would not be possible to exert force on the support structure [4] in all spatial directions (e.g. z-axis) as disclosed in the instant specification. Thus, Applicant does not possess the invention as currently claimed.
Claims 1 and 4-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
It is unclear how the first, second and third actuators fit together. The interrelationship between the first, second and third actuators and the support structure is also unclear, especially considering it would not be possible to exert force on the support structure [4] in all spatial directions (e.g. z-axis) as disclosed in the instant specification, since the interior of the holding rack [2] houses the box shaped support structure [4] at its center as shown in Figs. 1 and 2.
It is also unclear as to how the attachment device of claim 6 can serve as both an effective connection between the holding rack [2] and the support structure [4] and also adequately function as a counter-actuator.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYDIA EDWARDS/Examiner, Art Unit 1799